Citation Nr: 1521148	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-19 107	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her sons, A.A. and S.A.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to February 1945.  The Veteran died in September 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the cause of the Veteran's death; granted basic eligibility for Dependent's Educational Assistance, effective from November 20, 2008; and denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  In her notice of disagreement, the appellant indicated she was not claiming DIC based on service connection for the cause of the Veteran's death; thus, that issue is not before the Board.

In May 2014, the appellant and her sons testified at a videoconference hearing at the RO, before the undersigned Acting Veterans Law Judge.


FINDING OF FACT

The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  

The appellant was provided with 38 U.S.C.A. § 5103 -compliant notice in a letter dated in February 2013 (which has been attached to the Virtual VA folder labeled "VETSNET Award Print" and dated March 3, 2013), which was prior to the initial adjudication of her appeal.  The notice advised her of the information and evidence necessary to substantiate her claim, and of her own and VA's respective responsibilities in obtaining evidence in connection with the claim.  She was advised that VA may pay DIC if the Veteran "was continuously rated totally disabled due to service connected conditions for at least 10 years before death."

Concerning VA's duty to assist, the claims folder contains the Veteran's service treatment records and all outstanding and relevant post-service VA and private treatment records.  Additionally, the claims file contains the appellant's own statements in support of her claim, as well as her testimony provided in May 2014.  The Board has carefully reviewed such statements and concludes that the appellant has not identified that further pertinent evidence exists outside the record.  With regard to the hearing, the Board has also considered whether the undersigned complied with Bryant v. Shinseki, 23 Vet. App. 488 (2010) vis-à-vis the DIC issue.  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal and asked questions regarding the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) with respect to the DIC claim, nor has she identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the DIC claim.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1318 have been consistent with said provisions. 

II. Factual Background 

By July 1945 RO rating decision, service connection was granted for perception deafness, bilateral, right contact, left 2 feet; a 70 percent rating was assigned effective from February 20, 1945 to September 7, 1945, and a 60 percent rating was assigned effective September 8, 1945.  

By July 1948 RO rating decision, the Veteran's service connected perception deafness, right contact, left 2 feet, was reviewed under the 1945 rating schedule, and the 60 percent rating was continued, effective from April 1, 1946. 

By July 1955 rating decision, the RO granted a 100 percent rating for bilateral nerve deafness, effective from June 13, 1955, based on the audiological findings on the most recent VA examination.

Extension 8-B to the 1945 Schedule for Rating Disabilities, dated March 23, 1956, lowered the evaluation for hearing in area "F", bilaterally, from 100% to 80%.  See Extension 8-B, Tables I and II, 1945 Schedule for Rating Disabilities.  

By August 1964 rating decision, the RO continued the 100 percent rating assigned for bilateral nerve deafness, finding that there had been no material change in the Veteran's service-connected disability.

By January 1967 rating decision, the RO concluded that the August 1964 rating decision involved clear and unmistakable error (CUE) in continuing the 100 percent rating for nerve deafness.  The RO noted that the July 1964 VA examination showed that the Veteran's hearing was in area "F" in each ear, and that there was an absence of air and bone conduction.  The RO also noted that Extension 8-B, 1945 Rating Schedule, dated in March 1956, lowered the evaluation for hearing in area "F" bilaterally from 100 percent to 80 percent.  The RO noted that the August 1964 rating decision confirmed and continued the July 1955 rating, wherein the Veteran's hearing loss was evaluated at 100 percent, based on hearing loss in area "F" in each ear.  The RO further found that the August 1964 rating was subsequent to Extension 8-B of the Rating Schedule and that there was no authority to continue a 100 percent rating for the Veteran's bilateral nerve deafness.  The RO concluded that the maximum evaluation permissible under the rating schedule, as modified by extension 8-B, 1945 Rating Schedule, was 80 percent.  The RO also indicated that corrective action was being taken to reduce the rating assigned for bilateral nerve deafness from 100 percent to 80 percent, effective April 1, 1967.

In November 2004, the Veteran filed a claim for an increased rating and also alleged that there was CUE in the January 1967 RO rating decision which reduced the rating assigned for bilateral hearing loss from 100 to 80 percent.

By June 2005 rating decision, the RO found that the January 1967 rating decision, which reduced the rating from 100 to 80 percent, was not clearly and unmistakably erroneous.  Therein, the RO discussed the errors as alleged by the Veteran, including that VA used new rating criteria to reduce the evaluation when no significant improvement had been demonstrated and that VA did not provide 60 days due process before for the reduction.  In the June 2005 rating decision, the RO also granted an increased, 100 percent, rating for the service-connected bilateral nerve deafness, effective from November 4, 2004.  

A death certificate shows that the Veteran died in September 2012 and the immediate cause of death was listed as community acquired pneumonia, and the underlying cause was listed as dementia.  

In a notice of disagreement filed in March 2013, the appellant contended that the Veteran should have remained at 100 percent for his total deafness from June 1955 until his death.  She indicated she was not claiming CUE or accrued benefits, but that she believed her husband's 100 percent disability rating was wrongfully reduced in April 1967.  She further indicated that it was not until the Veteran reopened his claim in November 2004, after learning that a 100 percent rating was again possible, that his disability was increased to 100 percent.  She claimed that had the VA not wrongfully reduced his rating in 1967, without examining him, he would have been rated 100 percent dating back to June 1955.   

In a substantive appeal (VA Form 9) filed in June 2013, the appellant contended that had the Veteran not been wrongfully reduced from 100 percent to 80 percent, based on adjustment of the rating schedule for hearing loss, he would have been rated 100 percent for several decades.  She contended that the Veteran's disability rating was reduced in 1967 and when VA rewrote the rating schedule bringing back the 100 percent rating for bilateral hearing loss, the Veteran was not notified by either phone or mail, and that had he been notified he would have had a 100 percent rating assigned for well over 10 years.  

In July 2014 the appellant submitted, along with a waiver of initial review by the RO, her own statement dated in July 2014, a letter from an audiologist at the Mayo Clinic, treatment records from the Mayo Clinic dated from 1948 thru 1998, and a letter dated in January 1967 from the Veteran to his VSO.  

In her statement dated in July 2014, the appellant indicated that the question on appeal was "whether or not the prior final VA determination in 1967 that the Veteran was only 80% disabled was erroneous".   The appellant essentially contends that the Mayo Clinic treatment records which she submitted, dating back to 1948, clearly showed that the Veteran's hearing was, for decades prior to his death, always that of "profound bilateral sensorineural hearing loss (i.e. totally deaf), without any material improvement".  

In a letter submitted in July 2014, an audiologist from the Mayo Clinic indicated that the Veteran had been her patient since he was first implanted with a cochlear implant at the Mayo Clinic in May 1984.  The audiologist indicated that at the time the Veteran received the cochlear implant, it was necessary to have a profound hearing loss in order to qualify for a cochlear implant, which meant that the Veteran could not have any usable hearing in either ear with appropriately fit hearing aids.  The audiologist also indicated that the Veteran clearly qualified for a cochlear  implant in 1984, and that VA paid for the cochlear implant surgery and all related care, and that he had two revision cochlear implant surgeries in 1987 and 1989.
III. Analysis

Benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  

The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22(c). 

The term "entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here, or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b). 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the veteran's lifetime. 

The appellant essentially contends that she should be entitled to DIC benefits, claiming that the Veteran's 100 percent rating for hearing loss was wrongfully reduced to 80 percent by the RO's January 1967 rating decision.  She contends that the Veteran remained totally disabled by reason of his deafness prior to November 2004 (the effective date that VA granted a 100 percent for the Veteran's hearing loss) and that although the pertinent regulation may have changed in March 1956, the Veteran should have remained a t 100 percent from June 1955 until his death.  She also contends that after the Veteran's disability rating was reduced to 80 percent in 1967, when VA rewrote the rating schedule bringing back the 100 percent rating for bilateral hearing loss, the Veteran was not notified by either phone or mail of this change, and that had he been notified he would have had a 100 percent rating assigned for well over 10 years.  

Based on the evidence of record, however, the Board finds that the statutory requirements for an award of DIC benefits have not been met on any basis.  In that regard, the record reflects that the Veteran was discharged from service in February 1945, and shortly thereafter, service connection was granted for perception deafness, bilateral, and a 70 percent rating was assigned effective from February 20, 1945 to September 7, 1945.  Effective September 8, 1945, a 60 percent rating was assigned, and effective June 13, 1955, a 100 percent rating decision was assigned for the Veteran's bilateral nerve deafness.  By January 1967 rating decision, however, the RO found CUE in the August 1964 RO rating decision for continuing the 100 percent rating for bilateral nerve deafness, finding that the maximum evaluation permissible under the rating schedule, as modified by Extension 8-B of the 1945 Rating Schedule, was 80 percent.  The RO then reduced the rating assigned for bilateral nerve deafness from 100 percent to 80 percent, effective April 1, 1967.  In November 2004, the Veteran filed a claim for an increased rating and also alleged that there was CUE in the January 1967 RO rating decision.  By June 2005 rating decision, however, the RO found no CUE in the January 1967 rating decision, but then also granted an increased, 100 percent, rating for the service-connected bilateral nerve deafness, effective from November 4, 2004.  

The record reflects that the Veteran died in September 2012, and at the time of his death, service connection was in effect for bilateral nerve deafness, evaluated as 100 percent disabling, effective from November 4, 2004.  Thus, the evidence of record fails to show that he was rated as totally disabled for a period of at least 5 years from the date of his discharge from active duty or for at least 10 years preceding his death.  The evidence also fails to show, and the appellant does not assert, that the Veteran was a prisoner of war.  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318. 

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time, nor must it review whether a rating in effect prior to death could or should have been higher so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  

The Board notes that the appellant has also claimed that there was CUE in the January 1967 RO rating decision, which reduced the Veteran's disability rating from 100 to 80 percent.  In that regard, as noted above, in a June 2005 rating decision, the RO denied the Veteran's claim of CUE, finding that the January 1967 rating decision, which reduced the rating from 100 to 80 percent, was not clearly and unmistakably erroneous.  Therein, the RO discussed the errors as alleged by the Veteran, including that VA used new rating criteria to reduce the evaluation when no significant improvement had been demonstrated, and that VA did not provide 60 days due process before for the reduction.  The Veteran did not appeal the RO's June 2005 rating decision and it became final.  Herein, in claiming CUE in the RO's January 1967 rating decision, the appellant has basically alleged the same errors as the RO addressed in the June 2005 rating decision (i.e., using new rating criteria to reduce the evaluation when there had been no material improvement).  The appellant has not offered any additional basis for claiming CUE in the RO's January 1967 rating decision.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity).  As such, the Board finds that she has not alleged a proper CUE claim. 

Although the Board is sympathetic to the Appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes that the denial of this claim does not in any way diminish the Veteran's active service to our country.  As the basic threshold criteria for establishing entitlement to DIC benefits pursuant to § 1318 are not met, the Appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied. 



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


